DETAILED ACTION

The Information Disclosure Statement(s) filed 08/25/2022 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/25/2022 has been entered. Claims 16-26, 31, and 34 have been cancelled. Claims 27, 32, and 33 have been amended. Claims 35-41 have been added. Claims 27-30, 32-33, and 35-41 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims and figures have overcome each and every objection and rejection under 35 USC § 102 and 35 USC § 112 set forth in the Non-Final Office Action mailed on 3/25/2022. Unfortunately, the amended claims remain obvious under 35 USC § 103 and necessitated rejection in view of prior art as explained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-28, 33, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Aviation Explorer (Seat Chart NPL) in view of Appolt (WO 2015155379 A1), in further view of Jaeger (DE 102010013330 A1).
Regarding claim 27, Aviation Explorer teaches a plurality of aircraft cabin layouts (Seat Chart NPL), comprising a monument, a plurality of first seats, wherein the plurality of first seats are passenger seats; and one or more second seats, wherein the one or more second seats are cabin assistant seats, and wherein: (i) the monument comprises an aircraft kitchen module, or (ii) the monument comprises at least one sanitary module. Aviation Explorer also teaches a plurality of crew attendant seats arranged opposite monuments comprising galleys and sanitary modules. Aviation Explorer fails to teach a video surveillance device, and wherein the monument comprises a monitor for producing images recorded by the video surveillance device, wherein the video surveillance device comprises one or more cameras, wherein at least one camera of the one or more cameras is directed towards one or more first seats of the plurality of first seats, wherein one second seat of the one or more second seats is arranged opposite the monitor, and the monitor is arranged on either the aircraft kitchen module or the at least one sanitary module. 
However, Appolt teaches an aircraft comprising at least one cabin monitoring system including at least video surveillance device, wherein the video surveillance device comprises on or more cameras (Figure 2, elements A-C3. Abstract), wherein the surveillance device is designed, positioned, and oriented within the aircraft cabin (Figure 2), wherein at least one camera of the one or more cameras is directed towards one or more first seats of the plurality of first seats (Figure 2. Abstract), wherein the cabin monitoring system includes at least one video display device (Col. 3, lines 18-25. Col. 11, line 16- Col. 12, line 9), the video display device being configured to display at least one image data that is produced from acquisition data provided by the one surveillance device (Col. 3, lines 18-25. Col. 11, line 16- Col. 12, line 9), so that it can be viewed by the crew attendant seated on said crew attendant seat (Col. 3, lines 12-17. Col. 14, lines 29-30). Appolt fails to specifically teach a monument comprising a monitor for producing an image recorded by the video surveillance device, wherein one second seat of the one or more second seats is arranged opposite the monitor, and the monitor is arranged on either the aircraft kitchen module or the at least one sanitary module. But, Appolt teaches that each crew attendant seat may be equipped with the output device pertaining to the cabin monitoring system (Col. 14, lines 29-30) and specifically notes that the purpose of the monitoring system is such that the crew attendants would be able to monitor an increased number of passengers without having to leave the crew attendant seats (Col. 3, line 18- Col. 4 line 3). Moreover, affixing display monitors on monuments beside access areas (taught by page 9 and Figure 2 of Appolt to comprise café service and toilets) and across from crew attendant seats is well known in the art as demonstrated by Figures 1-4 and ¶ [0015-0018] of Jaeger. Thus, it would have been obvious to one of ordinary skill in the art to fixedly install Appolt’s output device in front of the crew attendant seat, on a monument comprising a sanitary module or a galley, such that the crew attendant could monitor the output device to check the positions of an increased number of passengers in their respective seats without leaving their own crew attendant seats (as taught by Col. 3, line 18- Col. 4 line 3 of Appolt).
Regarding claim 28, the combination of Appolt, Jaeger, and Aviation explorer (hereinafter “the combination of Appolt”) teaches the invention discussed in claim 27, wherein the video surveillance device and the monitor together form a stand-alone system that is independent of further devices (Abstract of Appolt teaches that the camera system comprises at least one imaging device and one output device. Several devices may be used within the system for more reliable information).
Regarding claim 33, the combination of Appolt teaches the invention discussed in claim 27, further comprising: a communications device personalized to the aircraft seat, wherein the monitor is configured to reproduce signals transmitted by the communication device (Col. 5, line 25 – Col. 7, line 3 of Appolt teaches a plurality of devices capable of data transmission such that they transmit data personalized to the passenger and their respective seats to include whether a seat belt is fastened or not, the backrest position of a passenger seat, medical or health indication of passenger present at the passenger seat, and whether or not the passengers are located in their respective seats).
Regarding claim 35, the combination of Appolt teach the invention discussed in claim 27, wherein the monitor is arranged so as to be transverse to a direction of flight, in a use position (Figures 1-4 of Jaeger).
Regarding claim 36, the combination of Appolt teach the invention discussed in claim 27, wherein the monitor is pivotably retained on the monument (Figures 1-4 of Jaeger. ¶ [0016-0017]).
Regarding claim 37, the combination of Appolt teach the invention discussed in claim 27, further comprising: a storage compartment for receiving the monitor.  (Figures 1-4 of Jaeger).
Regarding claim 38, the combination of Appolt teach the invention discussed in claim 27, wherein the monitor comprises: one or more optical input and output units (Figures 1-2 and ¶ [0015] of Jaeger); one or more acoustic input and output units (¶ [0015]); and/or one or more haptic input units (Figures 1-2  and ¶ [0015-0016] of Jaeger).
 Regarding claim 39, the combination of Appolt teach the invention discussed in claim 27, wherein the monitor is configured to reproduce an image of a viewer of the monitor (Demonstrated in Figure 2 of Appolt, cameras (C1-C3) may be stationed such that line of sight is established with a crew attendant seat (111). More, Appolt specifically teaches that the purpose of the monitoring system is such that the crew attendants would be able to monitor an increased number of passengers without having to leave the crew attendant seats (Col. 3, line 18- Col. 4 line 3). Thus, the display device the crew attendants were using may be configured to reproduce an image of a viewer of the monitor).
Regarding claim 40, the combination of Appolt teaches the invention discussed in claim 27, but fails to specifically teach wherein the monitor has a resolution of at least 1280 x 720 pixels of the monitor. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Jaeger’s monitor (found in the combination of Appolt) is 1280 x 720 pixels in order to have a standard high definition (HD) monitor, since it has been held that where the general conditions of a claim are disclosed in the prior art (Jaeger’s monitor found in the combination of Appolt), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
Regarding claim 41, the combination of Appolt teaches the invention discussed in claim 27, but fails to specifically teach wherein the monitor has a diagonal screen of at least 13 inches. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Jaeger’s monitor (found in the combination of Appolt) is at least 13 inches diagonal, since it has been held that where the general conditions of a claim are disclosed in the prior art (Jaeger’s monitor found in the combination of Appolt), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. 

	Claims 29-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Aviation Explorer (Seat Chart NPL) in view of Appolt (WO 2015155379 A1), Jaeger (DE 102010013330 A1) and in further view of Wesley (US 20080116318 A1).
Regarding claim 29, the combination of Appolt teaches the invention discussed in claim 28, but fails to teach an order system that provides for an order process personalized to an aircraft seat, wherein the monitor is configured to reproduce the order process personalized to the aircraft seat. However, ¶ [0003] of Wesley teaches the need to properly outfit, stock, and track the food service cart location, inventory, food temperature, and sanitization of the cart as it pertains to serving food and beverages to customers on an airline. ¶ [0011] of Wesley teaches the use of a monitor as a part of an on-board food management system that allows a user to display data and enter data related to food service on the aircraft. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the combination of Appolt with the food management system of Wesley such that food service orders may be reproduced on the output device as they pertain to each customer seat. 
Regarding claim 30, the combination of Appolt as modified by Wesley teaches the invention discussed in claim 29, further comprising: a communications device personalized to the aircraft seat, wherein the monitor is configured to reproduce signals transmitted by the communication device (Col. 5, line 25 – Col. 7, line 3 of Appolt teaches a plurality of devices capable of data transmission such that they transmit data personalized to the passenger and their respective seats to include whether a seat belt is fastened or not, the backrest position of a passenger seat, medical or health indication of passenger present at the passenger seat, and whether or not the passengers are located in their respective seats).
Regarding claim 32, the combination of Appolt as modified by Wesley teaches the invention discussed in claim 29, further comprising: an order system that provides for an order process personalized to an aircraft seat, wherein the monitor is configured to reproduce the order process personalized to the aircraft seat (¶ [0003] of Wesley teaches the need to properly outfit, stock, and track the food service cart location, inventory, food temperature, and sanitization of the cart as it pertains to serving food and beverages to customers on an airline. ¶ [0011] of Wesley teaches that the invention is utilized as a part of an on-board food management system that allows a user to display data and enter data related to food service on the aircraft).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/             Examiner, Art Unit 3644                                                                                                                                                                                           


/TIMOTHY D COLLINS/             Supervisory Patent Examiner, Art Unit 3644